 

Exhibit 10.2

 

Date of Grant: ____________, 20___

 

 

FORM OF VILLAGE BANK AND TRUST FINANCIAL CORP.

TIME-BASED RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Agreement”), dated as of
____________, 20__, by and between Village Bank and Trust Financial Corp. (the
“Company”) and ____________ evidences the grant on ____________, 20__ by the
Company of an award of restricted common stock (the “Restricted Stock Award”) to
you and your acceptance of the Restricted Stock Award.

 

The grant of this Restricted Stock Award is made in accordance with the Village
Bank and Trust Financial Corp. 2015 Stock Incentive Plan (the “Plan”), a copy of
which is available from the Company upon request. The terms of the Plan are
incorporated into this Agreement by reference. In the case of any inconsistency
between the Plan and this Agreement, the terms of the Plan shall control. Any
term used in this Agreement that is defined in the Plan shall have the same
meaning given to that term in the Plan. References in this Agreement to the
“Company” also shall mean and refer to any business entity that, directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Company, unless the context otherwise requires.

 

1. Award of Shares. The Board awards you ________ shares of Restricted Stock
(the “Award Shares”), subject to the terms, conditions and restrictions set
forth in this Agreement and the Plan.

 

2. Vesting. Except as otherwise provided herein, provided that you remain an
employee of the Company through the applicable vesting date, the Award Shares
will vest in accordance with the following schedule (the period during which the
restrictions apply, the “Restricted Period”):

 

Vesting Date

 

____________

 

____________

 

 

Vested Shares

 

________

 

________

 

3. Effect of Termination.

 

(a) Except as set forth in Sections 3(b) through 3(d) below, if your employment
is terminated for any reason during the Restricted Period, all the Award Shares
that are not then vested shall be automatically forfeited upon such termination
of employment, and neither the Company nor any Affiliate shall have any further
obligation to you under this Agreement.

 



 

 

 

(b) If you die or become Disabled while employed during the Restricted Period,
all Award Shares that are not vested shall become vested as of the date of your
death or the termination of your employment as a result of your Disability.

 

(c) If you retire in accordance with the Company’s retirement policy before all
the Award Shares have vested, your interest in the unvested Award Shares will
continue to become transferable and nonforfeitable in accordance with the
applicable vesting dates unless you and the Company agree in writing to a
separate arrangement.

 

(d) If a Change in Control of the Company occurs during the Restricted Period
and you have remained employed with the Company through the date the Change in
Control occurs, any remaining unvested Award Shares shall be automatically
vested upon the Change in Control.

 

4. Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period and until such time as the Award Shares vest
in accordance with Section 2, the unvested Award Shares or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by you. Any attempt to assign, alienate, pledge,
attach, sell or otherwise transfer or encumber the unvested Award Shares or the
rights relating thereto shall be wholly ineffective and, if any such attempt is
made, the unvested Award Shares will be forfeited by you and all of your rights
to such unvested Award Shares shall immediately terminate without any payment or
consideration by the Company.

 

5. Stock Certificates. The Company may issue stock certificates or evidence your
interest in the Award Shares by using a restricted book entry account with the
Company’s transfer agent. Physical possession or custody of any stock
certificates that are issued shall be retained by the Company until such time as
the Award Shares vest.

 

6. Shareholder Rights. You will have the right to receive all dividends or other
distributions paid with respect to the Award Shares and shall have the right to
vote the Award Shares. Any dividends or other distributions paid in shares of
Company Stock with respect to the Award Shares shall be subject to the same
restrictions on vesting and transferability as the Award Shares with respect to
which they were paid.

 

7. No Right to Continued Employment. Neither the Plan nor this Agreement shall
confer upon you any right to continued employment by the Company nor shall it
interfere in any way with the right of the Company to terminate your employment
at any time.

 

8. Change in Capital Structure. If the number of outstanding shares of Company
Stock is increased or decreased as a result of a subdivision or consolidation of
shares, the payment of a stock dividend, stock split, or any other change in the
capitalization effective without receipt of consideration by the Company, the
number of Award Shares awarded under this Agreement that have not vested shall
be appropriately adjusted by the Company, whose determination shall be binding.

 

9. Governing Law. This Agreement is governed by the laws of the Commonwealth of
Virginia.

 



2

 

 

10. Tax Liability and Withholding.

 

(a) You shall be required to pay to the Company, and the Company shall have the
right to deduct from any compensation paid to you pursuant to the Plan, the
amount of any required withholding taxes in respect of the Award Shares and to
take all such other action as the Company deems necessary to satisfy all
obligations for the payment of such withholding taxes. The Company may permit
you to satisfy any federal, state or local tax withholding obligation by any of
the following means, or by a combination of such means:

 

(i)tendering a cash payment;

 

(ii)authorizing the Company to withhold shares of Company Stock from the shares
of Company Stock otherwise issuable or deliverable to you as a result of the
vesting of the Award Shares; provided, however, that no shares of Company Stock
shall be withheld with a value exceeding the minimum amount of tax required to
be withheld by law; or

 

(iii)delivering to the Company previously owned and unencumbered shares of
Company Stock.

 

(b) Notwithstanding any action the Company takes with respect to any or all
income tax, payroll tax, or other tax-related withholding (“Tax-Related Items”),
the ultimate liability for all Tax-Related Items is and remains your
responsibility. You acknowledge that there may be adverse tax consequences upon
the grant, vesting or disposition of the Award Shares and that you have been
advised to consult a tax advisor prior to such grant, vesting or disposition.
The Company: (i) makes no representation or undertakings regarding the treatment
of any Tax-Related Items in connection with the grant or vesting of the Award
Shares or the subsequent sale of any shares; and (ii) does not commit to
structure the Award Shares to reduce or eliminate your liability for Tax-Related
Items.

 

11. Section 83(b) Election. You may make an election under Section 83(b) (a
“Section 83(b) Election”) of the Internal Revenue Code of 1986, as amended (the
“Code”) with respect to the Award Shares. Any such election must be made within
thirty (30) days after the Date of Grant. If you elect to make a Section 83(b)
election, you shall provide the Company with a copy of an executed version and
satisfactory evidence of the filing of the executed Section 83(b) election with
the Internal Revenue Service. You agree to assume full responsibility for
ensuring that the Section 83(b) Election is timely filed with the Internal
Revenue Service and for all tax consequences resulting from the Section 83(b)
Election.

 

12. Clawback. In accordance with Section 19 of the Plan, any shares of Company
Stock awarded to you in settlement of Award Shares are subject to clawback as
may be required by law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company or any Affiliate pursuant to
any such law, government regulation or stock exchange listing requirement). In
addition, if the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company with any financial reporting
requirement under applicable securities laws, the Committee in its sole
discretion may require you to surrender a portion or all of the shares of
Company Stock received in settlement for your Award Shares. The Committee has
the right to modify any Awards to you under the Plan should repayment by you not
occur.

 



3

 

 

13. Acceptance of Award. By signing below, you confirm your acceptance of the
Restricted Stock Award and agreement to the terms and conditions set forth in
this Agreement, which, together with the terms of the Plan, shall become the
Company’s Restricted Stock Award Agreement with you. You also agree to all of
the terms and conditions of the Plan. This Agreement will not be effective until
it is signed and returned.

 

14. Entire Agreement, Amendment. This Agreement constitutes the entire agreement
between the Company and you and shall be binding upon your legatees,
distributees, and personal representatives and the successors of the Company.
This Agreement may only be amended by a writing signed by both the Company and
you.

 

15. Compliance with Law. The issuance and transfer of shares of Company Stock
shall be subject to compliance by the Company and you with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s shares of common stock
may be listed. No shares of Company Stock shall be issued or transferred unless
and until any then applicable requirements of state and federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel.

 

16. Legends. A legend may be placed on any certificate(s) or documents delivered
to you indicating the restrictions on transferability of the Award Shares
pursuant to this Agreement or any other restrictions that the Company may deem
advisable under applicable federal or state securities laws or any stock
exchange on which the shares of Company Stock are then listed or quoted.

 

17. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the President and Chief Executive
Officer of the Company at the Company’s principal corporate offices. Any notice
required to be delivered to you under this Agreement shall be in writing and
addressed to you at your address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.

 

18. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by you on account of non-compliance with
Section 409A of the Code.

 

[Signatures appear on the following page.]

 



4

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

VILLAGE BANK AND TRUST FINANCIAL CORP.

 

 

 

By: _____________

[Name]

[Title]

 

 

 

_____________

[Name of Grantee]

 



5

 

 

 

 

 

 

 